 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    HASAN AHMAD HASAN                                   No. 2:19-cv-460-KJM-EFB PS
      ABDULRAZEQ,
12
                            Plaintiff,
13                                                        ORDER AND FINDINGS AND
                 v.                                       RECOMMENDATIONS
14
      EMBASSY REPUBLIC OF LIBYA,
15
                            Defendant.
16

17
             A status (pretrial scheduling) conference was previously set for August 28, 2019.1 The
18
     order directed plaintiff to complete service of process on defendant within 90 days and to serve a
19
     copy of the order concurrently with service of the summons and complaint. The order also
20
     directed the parties to file status reports fourteen days prior to the scheduling conference. ECF
21
     No. 3
22
             Plaintiff did not timely file a status report, nor did he file a proof of service demonstrating
23
     that defendant was properly served.2 See Fed. R. Civ. P. 4(l) (requiring that proof of service be
24
     made to the court). Accordingly, the scheduling conference was continued to October 30, 2019,
25

26           1
               This case, in which plaintiff is proceeding in propria persona, is before the undersigned
27   pursuant to Eastern District of California Local Rule 302(c)(21). See 28 U.S.C. § 302(b)(1).

28           2
                  To date, defendant has not appeared in this action.
                                                          1
 1   and plaintiff was directed to show cause, by no later than September 18, 2019, why this action
 2   should not be dismissed for failure to timely effect service of process and/or failure to comply
 3   with court orders. ECF No. 6. The parties were also ordered to file, by no later than October 16,
 4   2019, a status report setting forth the matters referenced in the court’s March 14, 2019 order,
 5   including the status of service of process. Id. at 2. Plaintiff was cautioned that failure to comply
 6   with the order would result in a recommendation that this action be dismissed. Id.
 7          The deadlines have passed, and plaintiff has not filed a status report, nor otherwise
 8   responded to the court’s order. Plaintiff also has not demonstrated that he has attempted to serve
 9   defendant, nor has he shown cause why this action should not be dismissed for failure to timely
10   effect service of process. Accordingly, dismissal for failure to timely effect service of process in
11   the time set forth in the court’s March 14, 2019 order is appropriate. See Adetoro v. King
12   Abdullah Academy, 2019 WL 3457989, at *3 (D.D.C. July 30, 2019) (while Rule 4(m)’s deadline
13   do not apply to service on a foreign state or its political subdivisions, dismissal for lack of service
14   is appropriate where plaintiff has not sought to serve the foreign party or there is no reasonable
15   prospect that service could be obtained); Sport Lisboa e Benfica-Futbol SAD v. Doe 1, 2018 WL
16   4043182, at *4 (C.D. Cal. Aug. 21, 2018) (in instances where the deadline set by Rule 4(m) for
17   completing service does not apply, “the court may set a reasonable time limit for service in a
18   foreign country to properly manage a civil case.”) (citations omitted).
19          Accordingly, it is hereby ORDERED that the October 30, 2019 scheduling conference is
20   vacated.
21          Further, it is RECOMMENDED that:
22          1. This action be dismissed without prejudice for failure to comply with court orders and
23   complete service of process; and
24          2. The Clerk be directed to close the case.
25          These findings and recommendations are submitted to the United States District Judge
26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
27   after being served with these findings and recommendations, any party may file written
28   objections with the court and serve a copy on all parties. Such a document should be captioned
                                                         2
 1   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 2   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 3   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 4

 5   Dated: October 24, 2019.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
